DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2018/0273723) in view of Bosnyak et al (US 2016/0108202).
	Regarding claims 1 and 11-16, Sato teaches a vulcanizable rubber composition (Examples) which comprises:
100 phr of at least one diene-based elastomer ([0093])
2 to 150 phr of carbon black ([0137])
40 to 120 phr of silica ([0130])
0.1 to 20 parts by mass ([0151]) of a sulfur containing organosilane ([0142]) per 100 parts of the silica ([0151])
0.1 to 10 parts by mass ([0117]) of a tetrazine compound with the recited structure (Abstract) such as 3,6 bis (3-pyridyl), 1,2,4,5-tetrazine ([0085])
Sato teaches that additives can be included in the composition; however, it fails to teach the addition of a surface-functionalized carbon allotrope.
Bosnyak teaches a vulcanizable rubber composition ([0031]) which incorporates 0.1 to 25 wt % ([0007]) of a surface functionalized carbon allotrope such as surface functionalized carbon nanotubes ([0023]).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to use the surface functionalized carbon nanotubes of Bosnyak as an additive of the composition of Sato.  One would have been motivated to do so in order to receive the expected benefit of improving the strength properties of the composition (Bosnyak, Examples).
Regarding claim 2, modified Sato teaches that the carbon allotrope can be a carbon nanotube (Abstract).  Given that the nanotube must either necessarily be a single walled or a multi walled nanotube (there is no other option for a nanotube), the nanotube of Bosnyak would necessarily read on the claimed invention.
Regarding claim 3-8, modified Sato teaches that the carbon nanotubes have an oxidation level of 3 to 15 weight percent (Bosnyak, [0024]).
Regarding claims 9-10, modified Sato teaches that the carbon nanotubes comprise a surface oxidation species comprising carboxylic acid or derivative carbonyl containing species (Bosnyak, [0025]) such as ketones, quaternary amines, amides, esters, etc. (Bosnyak, [0025]).
Regarding claim 17-18, Sato teaches that the sulfur containing organosilane is bis(3-triethoxysilylpropyl)disulfide ([0142]).
Regarding claim 19, Sato teaches that the diene-based rubber can be styrene-butadiene rubbers, polybutadiene rubbers, natural rubbers, and functionalized versions thereof ([0089]).
Regarding claim 20, Sato teaches a pneumatic tire comprising the vulcanization rubber of the composition of claim 1 ([0174]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/190,460 in view of Bosnyak et al (US 2016/0108202). 
The copending claims recited a vulcanizable rubber composition, which comprises a diene based elastomer, carbon black, silica, sulfur-containing organosilane and tetrazine compound.
However, it fails to teach the surface functionalize carbon allotrope.
Bosnyak teaches a vulcanizable rubber composition ([0031]) which incorporates 0.1 to 25 wt % ([0007]) of a surface functionalized carbon allotrope such as surface functionalized carbon nanotubes ([0023]).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to use the surface functionalized carbon nanotubes of Bosnyak as an additive of the composition of copending ‘460.  One would have been motivated to do so in order to receive the expected benefit of improving the strength properties of the composition (Bosnyak, Examples).
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764